       Case 4:20-cv-02078-MWB Document 193-6 Filed 11/20/20 Page 1 of 1




                               CERTIFICATE OF SERVICE

       I hereby certify that on November 20, 2020, I caused the foregoing Response in Opposition

to Plaintiffs’ Motion for a Temporary Restraining Order and Preliminary Injunction to be filed

with the United States District Court for the Middle District of Pennsylvania via the Court’s

CM/ECF system, which will provide electronic notice to all counsel of record.



                                                    /s/ Mark A. Aronchick
                                                   Mark A. Aronchick
